DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 11/09/2020, said application claims a priority filing date of 05/11/2020.  Claims 1-18 are pending.  Claims 1 and 17-18 are independent.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2020, 01/14/2021, 02/02/2021, 02/03/2021, 02/16/2021, 03/02/2021, 03/15/2021, 04/06/2021, 04/21/2021, 05/06/2021, 05/19/2021, 06/04/2021, 06/30/2021, 07/16/2021, 08/05/2021, 08/18/2021, 08/26/2021, 09/15/2021, 09/28/2021, 10/11/2021, 11/03/2021, and 11/23/2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Excessive Burden on IDS
Applicant is reminded that an Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant (material) from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical (material). It ignores the real world conditions under which examiners work." See Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 (220 USPQ289) (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original). 
Patent Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Geater Popcorn Co. Inc., 24 USPQZd 1801 (N.D. Ind. 1992)., Mo/ins PLC v. Textron Inc. 26 USPQZd 1889, at 1899 (D.Del. 1992)., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).
Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Mo/ins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQZd 1823 (Fed. Cir. 1995).
Please note that it is Applicant's duty to particularly point out any highly relevance material amongst the references cited in the IDS. A cursory review of the references in the IDS dated 12/10/2020, 01/14/2021, 02/02/2021, 02/03/2021, 02/16/2021, 03/02/2021, 03/15/2021, 04/06/2021, 04/21/2021, 05/06/2021, 05/19/2021, 06/04/2021, 06/30/2021, 07/16/2021, 08/05/2021, 08/18/2021, 08/26/2021, 09/15/2021, 09/28/2021, 10/11/2021, 11/03/2021, and 11/23/2021 was performed by the Examiner under the condition noted above.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference characters "620b" in FIGS. 6K, 6M, 6Q, 6R, 6S and 6T with ¶¶ [0182] and [0192] and "620d" in FIG.6N have both been used to designate "; (2) reference characters "620c" in FIGS. 6M, 6Q, 6R, 6S, 6T, and 6U with ¶¶ [0192] and [0197] and "620e" in FIG.6N have both been used to designate "hair highlights style characteristic"; (3) reference characters "620d" in FIGS. 6R, 6S, 6T, 6U, and 6V with ¶ [0197] and "620c" in FIG. 6W have both been used to designate "eye shape characteristic"; (4) reference characters "620e" in FIGS. 6U and 6V and "620d" in FIGS. 6W and 6Y have both been used to designate "eye shadow characteristic"; (5) reference characters "620f" in FIG. 6V and "620e" in FIGS. 6W, 6Y, 6Z, 6AC, and 6AD have both been used to designate "ear shape characteristic".   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference character “620c” has been used to designate both "hair highlights style characteristic" in FIGS. 6M, 6Q, 6R, 6S, 6T, and 6U with ¶¶ [0192] and [0197] and "eye shape characteristic" in FIG. 6W; (2) reference character “620d” has been used to designate (a) ", (b) "eye shape characteristic" in FIGS. 6R, 6S, 6T, 6U, and 6V with ¶ [0197], and (c) "; (3) reference character “620e” has been used to designate (a) "hair highlights style characteristic" in FIG. 6N, (b) "eye shadow characteristic" in FIGS. 6U and 6V, and (c) "ear shape characteristic" in FIGS. 6W, 6Y, 6Z, 6AC, and 6AD; (4) reference character “620f” has been used to designate both "earrings characteristic" in FIGS. 6Y, Z, AC, AD, , AE, and AF with ¶ [0198]  and "ear shape characteristic" in FIG. 6V.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 638 in FIGS. 6AA and 6AB.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office 

Specification
The disclosure is objected to because of the following informalities: 
in ¶ [0183], "… in contract to the uniform indicators in the first type of characteristic element 622b …" appears to be "… in contract to the uniform indicators in the first type of characteristic element 622a …";
in ¶ [0214], "In response to detecting input 673 on display 602 … at a location corresponding to platter 620f …" appears to be "In response to detecting input 673 on display 602 … at a location corresponding to platter 620h …" according to FIG. 6AF (NOTE: it may also be impacted by correction to drawings objections described above);
in ¶¶ [0225]-[0228], "avatar 606b as shown in FIG. 6V
in ¶ [0297], "… the set of characteristic options (e.g., 902a-920d, 922a-922d) …" appears to be "… the set of characteristic options (e.g., 920a-920d, 922a-922d) …".  
Appropriate correction is required.
The use of the term "Bluetooth" in ¶¶ [0053], [00135], and [0143]; "Wi-Fi" in ¶¶ [0053] and [00143]; and "Wi-Max" in ¶ [0053], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 7 is objected to because of the following informalities:  
in Claim 7, line 6, "the plurality of indicators having a same value for a first visual characteristic" appears to be "the plurality of indicators having the same value for the first visual characteristic
in Claim 7, line 7, "a first type of feature" appears to be "the second type of feature" according to its based Claim 5 (see also 112 rejection);
in Claim 7, line 13, "a second type of feature" appears to be "the first type of feature" according to its based Claim 5 (see also 112 rejection).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "in response to detecting the request to edit the second avatar feature: in accordance with a determination that the characteristic selection element is displayed as the plurality of indicators having a same value for a first visual characteristic and that the second avatar feature is a first type of feature, displaying, via the display generation component, an animation of the characteristic selection element transitioning from the plurality of indicators having the same value for the first visual characteristic to the plurality of color indicators having different values for the first visual characteristic; and in accordance with a determination that the characteristic selection element is displayed as the plurality of color indicators having different respective colors and that the second avatar feature is a second type of feature, displaying, via the display generation component, an animation of the characteristic selection element transitioning from the plurality of color indicators having different values for the first visual characteristic to the plurality of indicators having the same value for the first visual characteristic" in lines 4-16, which rendering the claim indefinite because ".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON et al. (US 2018/0091732 A1, published on 03/29/2018), hereinafter WILSON in view of Singh ("Samsung Galaxy Watch || How to Change Watch Face || Tips and Tricks" available at <https://www.youtube.com/watch?v=xiEClfe1SN4>, published on 12/04/2018), hereinafter Singh.

Independent Claims 1 and 17-18
WILSON discloses a computer system (WILSON, 100 in FIGS. 1A and 2; 300 in FIG. 3; 500 in FIG. 5A; ¶¶ [0047], [0151], [0154], and [0184]: electronic device/portable multifunction device/personal electronic device), comprising: 
a display generation component (WILSON, 112 in FIGS. 1A and 2; 340 in FIG. 3; 504 in FIG. 5; ¶¶ [0051], [0063], [0151], [0154], and [0184]: touch-sensitive display system/touch screen); 
a rotatable input device (WILSON, 506 in FIG. 5A; ¶¶ [0186]-[0187]: examples of physical input mechanisms 506 and 508 include push buttons and rotatable mechanisms; e.g., input mechanism 506 is a rotatable input device or a depressible and rotatable input device); 
one or more processors (WILSON, 120 in FIG. 1A; 310 in FIG. 3; ¶¶ [0051] and [0154]: processor(s) and CPU(s)); and 
memory (WILSON, 102 in FIG. 1A; 370 in FIG. 3; ¶¶ [0051], [0055], and [0154]: memory/computer-readable storage mediums) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (WILSON, FIG. 1A; ¶ [0056]: the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data) for: 
displaying, via the display generation component, an avatar editing user interface (WILSON, FIGS. 9A-G; ¶ [0262]: device 600 is displaying avatar customization interface 900 on display 601 for editing a currently selected avatar displayed in region 900A) (WILSON, FIGS. 15A-F; ¶ [0351]: avatar customization interface 1500 enables editing of the selected avatar feature in response to gestures received on display 601) that includes concurrently displaying: at least a portion of an avatar having a plurality of avatar features (WILSON, FIGS. 9A-G; ¶¶ [0262]-[0263] : avatar customization interface 900 includes avatar-display region 900A, feature-selection control region 900B, and feature-option control region 900C, wherein avatar-display region 900A displays a currently selected avatar, and feature selection control region 900B includes a ribbon of feature representations 907-911 and an indicator showing the currently selected avatar feature, wherein each representations corresponding to a feature, e.g., eyes, ears, nose, face, eyeglasses, hair, chin, eyebrows) (WILSON, FIGS. 15A-F; ¶ [0349]: avatar customization interface 1500 includes display of avatar 1501, feature-selection control region containing feature representations 1507-1511, and feature-option control region containing option representations 1502-1506, wherein feature representations 1507-1511 correspond to avatar features that can be edited in avatar customization interface 1500 and includes an indicator (the bolding around indicator 1508) that identifies a representation that corresponds to a feature that is currently selected for editing), 
wherein displaying at least the portion of the avatar includes displaying a respective avatar feature with a first characteristic option; and a characteristic selection element corresponding to a set of characteristic options for the respective avatar feature, wherein the set of characteristic options includes the first characteristic option for the respective avatar feature (WILSON, FIG. 9A; ¶ [0264]: feature-option control region 900C includes a ribbon of option representations 902-906 that correspond to different available options for the selected avatar feature, e.g., if feature representation 909 in FIG. 9A corresponds to the ear feature, option representations 902-906 represent different types (e.g., shapes, sizes, appearances) of ears; option control region 900C includes an indicator showing the currently selected option for avatar 901; FIGS. 9A-B; ¶ [0265]: after a new feature has been selected for editing via touch input 912 on feature representation 908, which corresponds the hair of avatar; avatar customization interface 900 has been updated to indicate that the feature  corresponding to representation 908 is selected for editing; to show option representations 913-917 that correspond to the feature selected for editing; to indicate that option representation 915 (e.g., the hair style of avatar 901 depicted in FIG. 9B) is the currently selected feature option for avatar 901; to show a color-selection control region 900D that includes color representations 918-922 that correspond to available colors for the selection feature option; and to indicate a currently selected color (the color corresponding to representation 920) for the currently selected feature option; FIGS. 9E-F; ¶ [0269]: after the feature (e.g., eyeglasses) corresponding to representation 927 has been selected for editing via touch 931, option representations 932-936 display different style options for the avatar's eyeglasses, color representations 937-941 are available for the eyeglass feature, because the no-eyeglass option is currently selected, no color representation is currently indicated as being selected) (WILSON, FIG. 15A; ¶¶ [0349]-[0350]: option representations 1502-1511 correspond to feature options that each correspond to a different style (e.g., shape, size, type) of the selected feature; indicators 1512 provide a visual indication of what avatar feature is currently selected for editing in the feature selection control region; FIGS. 15C-D; ¶ [0354]: in response to receiving the selection of a different feature representation (e.g., representation 1509) via touch 1515, indicator 1512 has moved to show that the feature corresponding to representation 1509 that is selected for editing is the nose; additionally, feature-option control region now contains new feature option representations 1516-1520, and color-selection control region with color representation 1521-1525 is also displayed with an indication that the color corresponding to representation 1525 is currently selected);
while displaying at least the portion of the avatar and the characteristic selection element, detecting a  input of the  (WILSON, FIGS. 9B, 9C, and 9F; ¶¶ [0266]-[0267], [0270], and [0261]: after the user selected a new hair style corresponding to representation 917 via touch 923 on touch-sensitive display 601; after the user selected a new hair color corresponding to representation 922 via touch 924 on touch-sensitive display 601; after the eyeglass style corresponding to representation 936 has been selected via touch 938 on touch-sensitive display 601); and 
in response to detecting the  input of the  input of the  (WILSON, FIGS. 9B-9C; ¶¶ [0265]-[0266]: after the user selected a new hair style corresponding to representation 917 via touch 923, avatar 901 is updated to reflect the new hair style and avatar customization interface 900 is updated to indicate representation 917 is the currently selected feature option; i.e. ceasing to display the old hair style representation 915 in FIG. 9B and displaying the new hair style representation 917 in FIG. 9C, wherein the new hair style representation 917 is different to the old hair style representation 915, and both are selected among option representations 913-917 that correspond to the feature (e.g., hair) selected for editing) (WILSON, FIGS. 9C-9D; ¶¶ [0267] and [0265]: ; after the user selected a new hair color corresponding to representation 922 via touch 924, avatar 901 is updated to reflect the new hair color and avatar customization interface 900 is updated to indicate that representation 922 is the currently selected color option; i.e. ceasing to display the old hair color representation 920 in FIG. 9C and displaying the new hair color representation 922 in FIG. 9D, wherein the new hair color representation 922 is different to the old hair color representation 920, and both are selected among color representations 918-922 that correspond to available colors for the selection feature option) (WILSON, FIGS. 9F-G; ¶¶ [0269]-[0270]: after the eyeglass style corresponding to representation 936 has been selected 
WILSON further discloses a non-transitory computer-readable storage medium (WILSON, 102 in FIG. 1A; 370 in FIG. 3; ¶¶ [0051], [0055], and [0154]: memory/computer-readable storage mediums) storing one or more programs configured to be executed by one or more processors of a computer system with a display generation component (WILSON, 112 in FIGS. 1A and 2; 340 in FIG. 3; 504 in FIG. 5; ¶¶ [0051], [0063], [0151], [0154], and [0184]) and a rotatable input device  (WILSON, 506 in FIG. 5A; ¶¶ [0186]-[0187]), the one or more programs including instructions described above (WILSON, FIG. 1A; ¶ [0056]: the one or more processors 120 run or execute various software programs and/or sets of instructions stored in memory 102 to perform various functions for device 100 and to process data).
WILSON further discloses determines the appropriate modification to avatar 1501 based on any of several factors, including the type of gesture (e.g., tap, pinch, drag, and rotation), the direction (e.g., vertical, horizontal, clockwise, counterclockwise, expanding, squeezing), the currently selected avatar feature, and/or the location of the gesture (WILSON, TABLE 1; ¶¶ [0351] and [0360]-[0361]).
in response to detecting the rotation of the rotatable input device, ceasing to display the respective feature with the first characteristic option; and displaying the respective feature with a second characteristic option, wherein: the second characteristic option is selected from the set of characteristic options based on the rotation input of the rotatable input device.
Singh teaches a system and a method relating to user interface, wherein in response to detecting the rotation of the rotatable input device, ceasing to display the respective feature with the first characteristic option; and displaying the respective feature with a second characteristic option, wherein: the second characteristic option is selected from the set of characteristic options based on the rotation input of the rotatable input device (Singh, Pages 2-3 (0:33 – 0:34): enter changing Watch Face mode; Pages 4-10 (0:35 – 0:39): select a Watch Face among a plurality of Watch Face options via swiping gesture or rotating a bezel around the display; Pages 11-12 (0:41 – 0:43): initiate customize/edit the first selected Watch Face; Pages 13-16 (0:44 – 0:47 ): change a color of the first selected Watch Face from a plurality of color options according to rotation input of the bezel around the display;  Pages 17-19 (0:48 – 0:54): advance to next option for editing and change Watch Face style between Health Summary and None according to rotation input of the bezel around the display; Pages 22 – 27 (0:54 – 0:59): advance to next option for editing and change Ticking Sound of the first selected Watch Face between mute and unmute according to rotation input of the bezel around the display; Pages 28-29 (0:59 – 1:01): accept the changes to the first selected Watch Face; Pages 30-31 (1:10 – 1:11): initiate customize/edit the second selected Watch Face; Pages 31-40 (1:11 – 1:38): change a color of the second selected Watch Face from a plurality of color options according to rotation input of the bezel around the display; e.g., first font color (Page 48 - black) will be erased and replaced by second font color (Page 49 - white) when the bezel around the display is rotated from the first position (Page 48 – between 10 and 15) to the second position (Page 49 – around 10)); Pages 51-55 (1:50 – 1:55): advance to next option for editing and change a font of the second selected Watch Face from a plurality of font options according to rotation input of the bezel around the display; Pages 56-57 (1:56 – 1:57): accept the changes to the second selected Watch Face).
WILSON and Singh are analogous art because they are from the same field of endeavor, a system and a method relating to user interface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Singh to WILSON, in response to detecting the rotation of the rotatable input device, ceasing to display the respective feature with the first characteristic option; and displaying the respective feature with a second characteristic option, wherein: the second characteristic option is selected from the set of characteristic options based on the rotation input of the rotatable input device.  Motivation for doing so would enhance operability .

Claim 3
WILSON in view of Singh discloses all the elements as stated in Claim 1 and further discloses  wherein the respective avatar feature is automatically displayed with the second characteristic option in response to detecting the rotation of the rotatable input device (WILSON, FIGS. 9B-9D; ¶¶ [0265]-[0267]: after user selecting a new hair style representation 917 and a new hair color representation 922, avatar 901 in avatar customization interface 900 is automatically updated to reflect the new hair style and color) (Singh, Pages 47-50 (1:46 – 1:50): change font color of the selected Watch Face among a plurality of color options automatically according to rotation input of the bezel around the display; e.g., change font color the selected Watch Face among the first color (Page 47 – yellow), the second color (Page 48/50 - black), and the third color (Page 49 - white) automatically when the bezel around the display is rotated among the first position (Page 47 – around 15), the second position (Page 48/50 – between 10 and 15), and the third position (Page 49 – around 10)).  

Claim 4
WILSON in view of Singh discloses all the elements as stated in Claim 1 and further discloses wherein the characteristic selection element includes a plurality of discrete user interface elements (WILSON, FIGS. 9A-B; ¶¶ [0264]-[0265]: in FIG. 9A, when feature representation 909 corresponds to the ear feature, discrete option representations 902-906 represent different types (e.g., shapes, sizes, appearances) of ears; in FIG. 1B, when the hair feature corresponding to representation 908 is selected for editing, discrete option representations 913-917 that correspond to the feature 

Claim 5
WILSON in view of Singh discloses all the elements as stated in Claim 1 and further discloses in accordance with a determination that the respective avatar feature is a first type of feature, displaying the characteristic selection element as a plurality of indicators having a same value for a first visual characteristic (WILSON, 918-922 in FIG. 9B; ¶ [0265]: when the hair feature corresponding to representation 908 is selected for editing, discrete color representations 918-922 that correspond to available colors for the selection feature option are all displayed in the same shape – circle) (WILSON, 937-941; FIG. 9F; ¶ [0269]: when option representation 934 corresponding to a no-eyeglasses option is selected, color representations 937-941 are all displayed in the same size of circles) (Singh, Pages 14-22 (0:44 – 0:47): Label "Colour" are not changed when selection changed); and in accordance with a determination that the respective avatar feature is a second type of feature, displaying the characteristic selection element as a plurality of color indicators having different values for the first visual characteristic (WILSON, 913-917 in FIG. 9B; ¶ [0264]: when selected feature representation 909 corresponds to the ear feature, one or more option representations 902-906, which representing different types (e.g., shapes, sizes, appearances) of ears, are in a shape that reflects the type of ear that corresponds to the representation; i.e.,  discrete option representations 902-906 are displayed in different shapes/sizes/appearances) (WILSON, 937-941 in FIG. 9G; ¶ [0270]: when option 

Claim 6
WILSON in view of Singh discloses all the elements as stated in Claim 5 and further discloses in accordance with the determination that the respective avatar feature is the second type of feature, displaying, via the display generation component, the respective avatar feature with a first color corresponding to a first color indicator in the plurality of color indicators, and wherein the first color indicator is displayed with a size larger than one or more of the other color indicators in the plurality of color indicators (WILSON, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, the selected color representation 939 has larger circle than other color representations 937-938 and 940-941) (Singh, Pages 58-59 (3:02 – 3:03): select setting function among a plurality of menu functions; Pages 60-70 (3:05 – 3:08): selecting a setting option among a plurality of available setting options using rotatable bezel of watch, wherein the selected setting option displayed in the center has larger size than other setting options).  

Claim 7
WILSON in view of Singh discloses all the elements as stated in Claim 5 and further discloses 
detecting a request to edit a second avatar feature of the plurality of avatar features; and in response to detecting the request to edit the second avatar feature: in accordance with a determination that the characteristic selection element is displayed as the plurality of indicators having the same value for the first visual characteristic (WILSON, 937-941 in FIG. 9F; ¶ [0269]: when option representation 934 corresponding to a no-eyeglasses option is selected, color representations 937-941 are all displayed in the same size of circles without highlighting indicator) and that the second avatar feature is the second type of feature (WILSON, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, an highlighting indicator is displayed around the selected color representation 939 and not displayed on other color representations 937-938 and 940-941), displaying, via the display generation component, an animation of the characteristic selection element transitioning from the plurality of indicators having the same value for the first visual characteristic to the plurality of color indicators having different values for the first visual characteristic (WILSON, ¶¶ [0275]-[0276]: in accordance with a determination that the touch input 923 corresponds to selection of the second option 917 for the first avatar feature in the feature-option control region, the electronic device updates the feature-option control region to indicate that the second option for the first avatar feature is currently selected, and  updates the avatar to change the appearance of the first avatar feature in accordance with the second option for the first avatar feature, wherein the electronic device transitioning the first avatar feature based on the first option to the first avatar feature based on the second option via an animation; e.g., animation for moving/changing highlighting indicator) (Singh, and 
in accordance with a determination that the characteristic selection element is displayed as the plurality of color indicators having different respective colors (WILSON, 937-941 in FIG. 9G; ¶ [0270]: when option representation 936 corresponding to an eyeglasses style wearing by avatar 901 is selected, an highlighting indicator is displayed around the selected color representation 939 and not displayed on other color representations 937-938 and 940-941) and that the second avatar feature is a first type of feature (WILSON, 937-941 in FIG. 9F; ¶ [0269]: when option representation 934 corresponding to a no-eyeglasses option is selected, color representations 937-941 are all displayed in the same size of circles without highlighting indicator), displaying, via the display generation component, an animation of the characteristic selection element transitioning from the plurality of color indicators having different values for the first visual characteristic to the plurality of indicators having the same value for the first visual characteristic (WILSON, ¶¶ [0275]-[0276]: in accordance with a determination that the touch input 923 corresponds to selection of the second option 917 for the first avatar feature in the feature-option control region, the electronic device updates the feature-option control region to indicate that the second option for the first avatar feature is currently selected, and  updates the avatar to change the appearance of the first avatar feature in accordance with the second option for the first avatar feature, wherein 

Claim 8
WILSON in view of Singh discloses all the elements as stated in Claim 7 and further discloses wherein detecting the request to edit the second avatar feature includes detecting, via a touch-sensitive surface, a swipe gesture (WILSON, FIGS. 9D-9E; ¶¶ [0263] and [0268]: if additional features representations are available but cannot be display due to space constraints, device 600 displays the additional feature representations in response to user input, such as a swipe on feature-selection control region 900B) (Singh, Pages 3-6 (0:34 – 0:35): selecting different Watch Face using swipe gesture; Pages 17-19 (0:48 – 0:49), Pages 22-24 (0:54), Pages 41-42 (1:39 – 1:40), and Pages 51-52 (1:50): advance to next editing option for the selected Watch Face using swipe gesture).  

Claim 9
WILSON in view of Singh discloses all the elements as stated in Claim 1 and further discloses detecting an input corresponding to a location of the characteristic selection element; and in response to detecting the input corresponding to the location of the characteristic selection element, displaying a plurality of sub-options corresponding to the characteristic option being displayed for the respective avatar feature (Singh, Pages 71-74 (3:10 – 3:12): in response to detecting a touch input on a location of setting selection elements, display a plurality of sub-options corresponding to the selected setting selection element) (WILSON, FIGS. 9A-9B; ¶ [0265]: after a new feature has been selected for editing via touch input on feature representation 908, a color-selection control region 900D is shown, which includes color representations 918-922 that correspond to available colors for the selection feature option).  

Claim 11
WILSON in view of Singh discloses all the elements as stated in Claim 9 and further discloses in response to detecting the input corresponding to the location of the characteristic selection element, replacing the display of the characteristic selection element with the display of the plurality of sub-options (Singh, Pages 71-74 (3:10 – 3:12): in response to detecting a touch input on a location of setting selection elements, displaying a plurality of sub-options corresponding to the selected setting selection element to replace the display of setting selection elements).  

Claim 12
WILSON in view of Singh discloses all the elements as stated in Claim 9 and further discloses while displaying the plurality of sub-options, detecting an input selecting a first sub-option in the plurality of sub-options; and in response to detecting the input, selecting the first sub-option in the plurality of sub- options without providing a tactile output via one or more tactile output generators (Singh, Pages 75-76 (3:17 – 3:18): in response to detecting a touch input on a sub-option in the plurality of sub-options, displaying information regarding to the selected sub-option without generate the tactile output).  

Claim 13
WILSON in view of Singh discloses all the elements as stated in Claim 9 and further discloses while displaying the plurality of sub-options, detecting a second rotation of the rotatable input device; and in response to detecting the second rotation of the rotatable input device, selecting a first sub-option in the plurality of sub-options (Singh, Pages 72-74 (3:11 – 3:12):  while a plurality of sub-options are displayed, in response to detecting the rotation input of the rotatable bezel of watch, one sub-option among the plurality of sub-options will be displayed in the center of screen for selection).  

Claim 14
WILSON in view of Singh discloses all the elements as stated in Claim 9 and further discloses detecting a request to cease displaying the plurality of sub-options; and in response to detecting the request to cease displaying the plurality of sub-options: ceasing to display the plurality of sub-options; displaying, via the display generation component, the respective avatar feature with a selected sub-option of the plurality of sub-options; and displaying, via the display generation component, the characteristic selection element corresponding to the set of characteristic options for the respective avatar feature (WILSON, FIGS. 9G-H; ¶¶ [0270]-[0271]: in response to selection of next button 939 via touch input 940, ceasing to display a plurality of sub-option representation 937-941, and avatar 901 is displayed with the selected color representation 939 for the eyeglasses with the selected style representation 936) (Singh, Pages 77-80 (3:27 – 3:28): in response to clicking a button, ceasing to display a plurality of sub-options, and display a plurality of setting selection elements with selected sub-option corresponding the selected setting selection element).

Claim 15
WILSON in view of Singh discloses all the elements as stated in Claim 1 and further discloses in response to detecting the rotation of the rotatable input device, displaying, via the display generation component, a name of the second characteristic option for a predetermined time (Singh, Pages 25-28 (0:59): in response to detecting the rotation of bezel of watch to change from "unmute" ticking sound to "mute" ticking sound, "mute" label are displayed (Page 26) for a short period of time and start to fade away (Page 27) and then disappear (Page 28) before accept the changes).

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON in view of Singh as applied to Claim 1 above, and further in view of JONES et al. (US 2018/0074693 A1, published on 03/15/2018), hereinafter JONES.

Claim 2
WILSON in view of Singh discloses all the elements as stated in Claim 1 and further discloses in response to detecting the rotation of the rotatable input device, generating,  (Singh, Pages 43-50 (1:41 – 1:50): in response to rotating the bezel of watch to change from one color to another color) (WILSON, FIGS. 9C-9D; ¶ [0267]: after the user selected a new hair color corresponding to representation 922 via touch 924 in FIG. 9C, avatar 901 is updated to reflect the new hair color).
WILSON in view of Singh further discloses one or more tactile output generators for generating a tactile output (WILSON, 167 in FIG. 1A;357 in FIG. 3; ¶¶ [0051] and [0072]: one or more tactile output generators for generating title outputs, which include one or more electroacoustic devices such as speakers or other audio components and/or electromechanical devices that convert energy into linear motion such as a motor, solenoid, electroactive polymer, piezoelectric actuator, electrostatic actuator, or other tactile output generating component).
WILSON in view of Singh fails to explicitly disclose in response to detecting the rotation of the rotatable input device, generating, via one or more tactile output generators, a tactile output.
JONES discloses a system and a method relating to computer user interfaces (JONES, ¶ [0002]), wherein in response to detecting the rotation of the rotatable input device, generating, via one or more tactile output generators, a tactile output (JONES, FIGS. 6O-6S; ¶¶ [0215], [0222]-[0225], and [0227]: while the electronic device rotational input 634) via the second input mechanism (e.g., rotational input mechanism 608), the electronic device 600 provides an output (e.g., a visual output, a tactile output, or an audio output, or a combination thereof) indicative of an ongoing transition from the first mode/GUI (FIG. 6O) into the second mode/GUI (FIGS. 6R-6S), and also the output indicative of an ongoing transition is an animation, e.g., FIGS. 6P-6R; in accordance (or in response to) with a determination that the one or more characteristics of the input (e.g., rotational input 634) detected via the second input mechanism meet the set of predefined criteria, the electronic device 600 transitions into the second mode and provides an output (e.g., a visual output, a tactile output, or an audio output, or a combination thereof) indicative of a successful transition from the first mode/GUI to the second mode/GUI).
WILSON in view of Singh, and JONES are analogous art because they are from the same field of endeavor, a system and a method relating to computer user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of JONES to WILSON in view of Singh, wherein in response to detecting the rotation of the rotatable input device, generating, via one or more tactile output generators, a tactile output .  Motivation for doing so would provide affirmation to the user, which has less impact from environmental factors so that it is more easily to recognize (JONES, ¶ [0249]).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WILSON in view of Singh as applied to Claim 9 and 1 respectively above, and further in view of van Os (US 2011/0252344 A1, published on 10/13/2011), hereinafter van Os.

Claim 10
WILSON in view of Singh discloses all the elements as stated in Claim 9 except failing to explicitly disclose wherein the plurality of sub-options are displayed as a continuous range of options.
van Os teaches an avatar editing environment (van Os, ABSTRACT), wherein the plurality of sub-options are displayed as a continuous range of options (Van Os, FIGS. 2A-2F; ¶¶ [0054]-[0055] and [0060]-[0067]: upon invocation of the color picker icon 114, a color picker interface can be displayed, which can be in the form of a grid view 202, a color wheel 204, one-dimensional color band/bar 206, two-dimensional color band/bar 210, or hybrid color picker 214 with a coarse color selection portion 216a and a fine color selection portion 216b, wherein the color wheel 204,  color band/bar 206, the first dimension of color band/bar 210 can be either discrete colors or a continuous gradient of colors (e.g., a continuous color spectrum); a coarse color selection portion 216a displays a limited number of discrete colors or basic hues; and fine color selection portion 216b can be the one-dimensional or two-dimensional color bars shown in FIGS. 2D-2E as a continuous color spectrum; if the user selects a color by touching or otherwise interacting with a region on color wheel 204 as shown in FIG. 2C, color wheel 204 changes to display various shades of the selected color to allow fine tuning of the selected color, e.g., the colors shown in color band 206 as shown in 
WILSON in view of Singh, and van Os are analogous art because they are from the same field of endeavor, an avatar editing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of van Os to WILSON in view of Singh, wherein the plurality of sub-options are displayed as a continuous range of options.  It is also well known in the art that "More …" option in the discrete color palette1 is usually used to fine tuning the color using a continuous color spectrum.  Motivation for doing so would allow users to fine turning colors to the users' desires and therefore enhance user experience (van Os, ¶¶ [0060] and [0062]-[0063])..

Claim 16
WILSON in view of Singh discloses all the elements as stated in Claim 1 and fails to explicitly disclose detecting a request to separate the respective avatar feature into a plurality of sub- features; and in response to detecting the request to separate the respective avatar feature into a plurality of sub-features, adding the plurality of sub-features to a set of avatar features that can be edited in the avatar editing interface.  
van Os teaches an avatar editing environment (van Os, ABSTRACT), wherein detecting a request to separate the respective avatar feature into a plurality of sub- features; and in response to detecting the request to separate the respective avatar feature into a plurality of sub-features, adding the plurality of sub-features to a set of avatar features that can be edited in the avatar editing interface (van Os, FIGS. 1B and 2A-2F; ¶¶ [0050]-[0051] and [0057]: when the user has touched or otherwise interacted with element picker icon 116 (i.e., request to separate the selected "Hat" category as individual elements), an element picker interface, grid view 200, is displayed, where each cell in the grid view 200 displays an avatar in context with a different element (sub-feature) selected from the category (e.g., "Hat" category/feature) of elements;  if the user has invoked color picker icon 114 from the main avatar editing interface as shown in FIG. 1B, then the color(s) selected in the color picker interface can be applied to all elements in the currently selected category; i.e., treated the selected category as a whole; alternatively, if the user has invoked the color picker icon 114 from the element picker interface as shown in FIG. 2A, the color(s) selected in the color picker interface can be applied to only the currently selected element in the currently selected category; i.e., treated each element in the selected category separately).
WILSON in view of Singh, and van Os are analogous art because they are from the same field of endeavor, an avatar editing environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of van Os to WILSON in view of Singh, wherein detecting a request to separate the respective avatar feature into a plurality of sub- features; and in response to detecting the request to separate the respective avatar feature into a plurality of sub-features, adding the plurality of sub-features to a set of avatar features that can be edited in the avatar editing interface.  Motivation for doing so would improve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 








/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2014/0078144 A1 to Berriman et al., published on 03/20/2014, 508C in FIG. 5; 802 in FIG. 8; ¶¶ [0065] and [0068].